Evans, Judge.
The Supreme Court granted certiorari and reversed our judgment in part in Shell v. Watts, 125 Ga. App. 542 (188 SE2d 269), holding that we misconstrued Register v. Stone’s Independent Oil Distributors, 227 Ga. 123 (179 SE2d 68). The Supreme Court in Shell v. Watts, 229 Ga. 474 (192 SE2d 265), now holds that where a third party complaint is sued in the main case against two alleged tortfeasors in the county of the residence of one of them, the Constitution, Art. VI, Sec. XIV, Par. IV (Code Ann. § 2-4904) gives the county of residence of either tortfeasor jurisdiction of the action. Division 4 of our original opinion is therefore stricken and the judgment dismissing Elliott as a defendant in the third-party complaint is reversed. It may, however, appear from the evidence that the third party complaint against Elliott is an independent action requiring independent venue, rather than a joint action against joint tortfeasors.
Accordingly, the judgment in case No. 46674 is reversed and the opinion and judgment of the Supreme Court is substituted for Division 4 of our opinion and judgment.

Judgment reversed in part.


Quillian, J., concurs. Stolz, J., concurs in the judgment only.